        Case 2:19-cv-02346-CM-JPO Document 1 Filed 06/26/19 Page 1 of 6




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

BOILERMAKER-BLACKSMITH                         )
NATIONAL PENSION TRUST and JOHN                )
FULTZ as a Fiduciary of the                    )
BOILERMAKER-BLACKSMITH                         )
NATIONAL PENSION TRUST,                        )
                                               )
                        Plaintiffs,            )
                                               )
        vs.                                    )   Case No. 2:19-cv-__________
                                               )
BECKER BOILER CO., INC.,                       )
                                               )
                        Defendant.             )



                                           COMPLAINT

        Plaintiffs, Boilermaker-Blacksmith National Pension Trust (the “Pension Fund”) and John

Fultz as a fiduciary of the Boilermaker-Blacksmith National Pension Trust (collectively

“Plaintiffs”), by their counsel, Tucker Arensberg, P.C., file the following Complaint:

                                 REQUEST FOR PLACE OF TRIAL

        1.      Pursuant to District of Kansas Rule 40.2, the Pension Fund requests that trial be

held in Kansas City, Kansas.


                                      NATURE OF THE ACTION

        2.      Plaintiffs bring this action under Section 4301 of the Employee Retirement

Income Security Act of 1974 (“ERISA”), as amended by the Multi-Employer Pension Plan

Amendments Act of 1980 (“MPPAA”), 29 U.S.C. § 1451, for the collection of withdrawal liability,

interest, liquidated damages and attorneys’ fees incurred as the result of Defendant Becker

Boiler Co., Inc.’s (“Becker Boiler”) failure to make withdrawal liability payments pending its

dispute of such liability.
        Case 2:19-cv-02346-CM-JPO Document 1 Filed 06/26/19 Page 2 of 6




                                   JURISDICTION AND VENUE

       3.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 because

it arises under Sections 502(e), 502(f), and 4301(c) of ERISA, 29 U.S.C. §§ 1132(e), 1132(f)

and 1451(c).

       4.      Venue lies in this district under Sections 502(e)(2) and 4301(d) of ERISA, 29

U.S.C. §§ 1132(e)(2) and 1451(d), because the Pension Fund is administered in this district.


                                              PARTIES

       5.      The Pension Fund is an employee benefit pension plan within the meaning of

Section 3(3) of ERISA, 29 U.S.C. § 1002(3), that maintains its principal place of business at 754

Minnesota Avenue, Kansas City, Kansas 66101.

       6.      The Pension Fund is a multi-employer pension plan within the meaning of

Section 3(37) of ERISA, 29 U.S.C. § 1002(37), and has been established pursuant to Section

302(c)(5) of the Labor Management Relations Act (“Taft-Hartley Act”), 29 U.S.C. § 186(c)(5).

       7.      The Pension Fund is maintained for the purpose of providing retirement and

related benefits to eligible participants and beneficiaries.

       8.      Plaintiff John Fultz is a fiduciary of the Pension Fund within the meaning of

Section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A).

       9.      Upon information and belief, Defendant Becker Boiler is a corporation which, at

all relevant times, had its principal place of business at 1785 E Bolivar Avenue, St. Francis,

Wisconsin 53235.

                                          BACKGROUND

       10.     At all relevant times, the Pension Fund was a third-party beneficiary to a

collective bargaining agreement (the “CBA”) between Becker Boiler and the International

Brotherhood of Boilermakers, Iron Ship Builders, Blacksmiths, Forgers and Helpers of America
        Case 2:19-cv-02346-CM-JPO Document 1 Filed 06/26/19 Page 3 of 6




(the “Union”), under which agreement Becker Boiler was obligated to report and submit Pension

Fund contributions for each hour of work covered by the CBA.

        11.    At all relevant times, Becker Boiler was subject to the Pension Fund’s Trust

Agreement, the relevant portions of which are attached as Exhibit A.

        12.    Following the termination of the Union’s status as the bargaining representative

of Becker Boiler’s employees, on June 12, 2018, the Pension Fund’s Board of Trustees (the

“Board”) voted to terminate Becker Boiler as a contributing employer to the Pension Fund. The

effective date of termination was August 1, 2018.

        13.    The Board’s termination of Becker Boiler from the Pension Fund triggered a

complete withdrawal under Section 4203(a) of ERISA due to the permanent cessation of Becker

Boiler’s obligation to contribute to the Pension Fund.

        14.    The Board determined that expelling Becker Boiler from the Pension Fund was in

the best interests of the participants and beneficiaries of the Pension Fund.

        15.    In accordance with Sections 4202 and 4219 of ERISA, 29 U.S.C. §§ 1382 and

1399, the Pension Fund sent Becker Boiler a Withdrawal Liability Notice and Demand dated

November 13, 2018 (the “Notice and Demand”), attached as Exhibit A, informing Becker Boiler

that:

               a. The Board voted to terminate Becker Boiler as a contributing employer to the
                  Pension Fund, triggering a complete withdrawal from the Plan within the
                  meaning of Section 4203(a)(1) of ERISA, 29 U.S.C. §1383(a)(1).

               b. Becker Boiler’s withdrawal liability for 2018 was $1,057,915.00.

               c. Becker Boiler could discharge the withdrawal liability by either making a
                  lump-sum payment of the entire amount of withdrawal liability or by making
                  monthly payments in accordance with the payment schedule provided.

               d. The first monthly payment was due 60 days from the date of the Notice and
                  Demand, i.e., January 14, 2019.


        16.    On February 6, 2019, Becker Boiler served the Pension Fund with a Request for

Review under Section 4219(b)(2)(A) of ERISA, attached as Exhibit B.
          Case 2:19-cv-02346-CM-JPO Document 1 Filed 06/26/19 Page 4 of 6




          17.     Becker Boiler has ignored ERISA’s procedures that require it to make withdrawal

liability payments to the Pension Fund under the schedule in the Notice and Demand letter,

regardless of Becker Boiler’s Request for Review.

          18.     To date, Becker Boiler has made no withdrawal liability payments to the Pension

Fund as set forth in the Notice and Demand letter.

          19.     In accordance with Section 4219(c)(5) of ERISA, 29 U.S.C. § 1399(5), the

Pension Fund sent Becker Boiler 60-Day Cure Notices for Becker Boiler’s first through third

monthly payments (January 2019 through March 2019) (collectively, the “Cure Notices”). The

Cure Notices are attached hereto as Exhibit C.

          20.     In each Cure Notice, the Pension Fund advised Becker Boiler that failure to cure

its delinquent payments (with liquidated damages of 10% and interest of 12% annually on both

the principal and the liquidated damages) would result in the Pension Fund initiating an action in

federal court to collect them, plus additional interest, attorneys’ fees and costs. See Exhibit C.

          21.     Since Becker Boiler has requested review, the applicable regulations, 29 C.F.R.

§ 4219.31(c), prevent the Pension Fund from invoking the acceleration provision under Section

4219(c)(5) of ERISA, 29 U.S.C. § 1399(c)(5), which would otherwise require Becker Boiler to

make the immediate payment of the entire outstanding amount of its withdrawal liability. Thus,

in this action, the Pension Fund is currently able to only collect the overdue payments from

Becker Boiler, as well as future payments as they become due.

          22.     As of the date of filing, Becker Boiler has not cured any of the payments that

were the subject of the Cure Notices.

                                          COUNT I
                WITHDRAWAL LIABILITY PAYMENTS AND STATUTORY DAMAGES
                     UNDER 29 U.S.C. §§ 1399(c)(2), 1451(b), AND 1132(g)(2)

          23.     The Pension Fund incorporates the foregoing allegations as if fully set forth at

length.
        Case 2:19-cv-02346-CM-JPO Document 1 Filed 06/26/19 Page 5 of 6




        24.    Becker Boiler is indebted to the Pension Fund due to its failure to make

withdrawal liability payments that arose due to its complete withdrawal from the Pension Fund

and pursuant to the CBA, which incorporates the Pension Fund’s Trust Agreement.

        25.    The Pension Fund notified Becker Boiler by letter dated November 13, 2018, that

Becker Boiler had withdrawn from the Pension Plan within the meaning of Section 4203 of

ERISA, 29 U.S.C. §1383, and provided a payment schedule for the payment of withdrawal

liability. See Exhibit A.

        26.    Under Section 4219(c)(2) of ERISA, Becker Boiler was required to begin making

withdrawal liability payments to the Pension Fund under the schedule set forth in the Notice and

Demand letter beginning no later than 60 days after its receipt of the Notice and Demand letter,

notwithstanding its Request for Review.

        27.    Becker’s first withdrawal liability payment was due on January 14, 2019.

        28.    To date, Becker Boiler has made no withdrawal liability payments to the Pension

Fund.

        29.    Under Section 4301(b) of ERISA, 29 U.S.C. § 1451(b), delinquent withdrawal

liability payments are accorded the same treatment as delinquent contributions under Section

515 of ERISA, 29 U.S.C. § 1145.

        30.    Becker Boiler is currently delinquent to the Pension Fund for five missed

withdrawal liability payments (January 2019 through June 2019) under Sections 502(g)(2)(A),

4219(c)(2) and 4301(b) of ERISA, 29 U.S.C. §§ 1132(g)(2), 1399(c)(2), and 1451(b).

        31.    Because the above delinquent withdrawal liability payments are accorded the

same treatment as delinquent contributions, the Pension Fund is also entitled to recover, and

therefore demands, the mandatory add-ons set forth in Section 502(g)(2) of ERISA, 29 U.S.C.

§ 1132(g)(2): interest and liquidated damages at the rates in the Pension Fund’s Trust

Agreement; reasonable attorneys’ fees and costs; and any other legal or equitable relief the

Court deems appropriate.
          Case 2:19-cv-02346-CM-JPO Document 1 Filed 06/26/19 Page 6 of 6




          32.   The monthly withdrawal liability payments, liquidated damages, interest,

attorneys’ fees and costs to which the Pension Fund is entitled will keep increasing in the event

that Becker Boiler continues ignoring its obligations to pay them.

          33.   The Pension Fund reserves its right to submit its calculations and collect all

additional amounts as they become due and owing upon the Court’s entry of judgment in this

action.

          WHEREFORE, Plaintiffs Boilermaker-Blacksmith National Pension Trust and John Fultz

as a fiduciary of the Boilermaker-Blacksmith National Pension Trust demand judgment against

Defendant, Becker Boiler for all delinquent withdrawal liability payments, plus additional monthly

withdrawal liability payments that shall become due and owing, as well as all interest, the

greater of interest (double interest) or liquidated damages, attorneys’ fees and costs permitted

under 29 U.S.C. § 1132(g)(2).

                                              Respectfully submitted,

                                              TUCKER ARENSBERG, P.C.

                                              /s/ Neil J. Gregorio
                                              Neil J. Gregorio, Esquire
                                              Ks. Id. No. 28000
                                              Pa. Id. No. 90895

                                              1500 One PPG Place
                                              Pittsburgh, PA 15222
                                              (412) 566-1212

                                              Counsel for the Plaintiffs, Boilermaker-Blacksmith
                                              National Pension Trust and John Fultz as a
                                              Fiduciary of the Boilermaker-Blacksmith National
                                              Pension Trust

TADMS:5163668-1 032403-187081
